Order of disposition, Family Court, Bronx County (Carol A. Stokinger, J.), entered on or about September 25, 2007, which, insofar as appealed from, terminated respondent father’s parental rights to the subject child upon a finding that he violated the terms of a suspended judgment, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports the determination that, following the grant of a suspended judgment, respondent violated its terms and conditions (see Matter of Lourdes O., 52 AD3d 203 [2008]). The record demonstrates that respondent missed a substantial number of scheduled visits with the child and failed to undergo a psychiatric evaluation (see id; Matter of Joshua Justin T, 208 AD2d 469 [1994]).
The agency established by a preponderance of the evidence that the best interests of the child would be served by terminating respondent’s parental rights so as to facilitate the child’s adoption by his foster family, where he has experienced stability and where his emotional, academic and social needs were met (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Furthermore, the teenage child expressed a clear desire to remain with the foster family, and while respondent may have completed an anger management program and attended some individual counseling, the evidence shows that he continued to exhibit aggressive and abusive behavior towards the child, foster mother and agency employees.
We have considered respondent’s remaining arguments and find them unavailing. Concur—Andrias, J.E, Nardelli, McGuire, Moskowitz and Renwick, JJ.